Citation Nr: 1706377	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-31 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.

2.  Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected diabetes.

3.  Entitlement to service connection for supraventricular tachycardia (SVT), to include as secondary to service-connected diabetes. 

4.  Entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

5.  Entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In December 2012, the service connection claims were remanded for additional development.  Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

The issue of service connection for erectile dysfunction was also remanded by the Board in December 2012.  In a subsequent November 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for erectile dysfunction, effective August 29, 2007; accordingly, that issue is no longer before the Board.  The November 2013 rating decision also granted service connection for peripheral neuropathy of the right and left lower extremities.  The Veteran perfected his appeal of the 10 percent ratings assigned.  Accordingly, these issues have been added for appellate consideration, as reflected on the cover sheet of this opinion.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board also notes that additional evidence has been received since the last adjudication of the claim by the AOJ.  In particular, additional VA treatment records have been received.  The additional evidence is either not relevant to the claims decided herein or is cumulative of evidence already on file at the time of the November 2013 supplemental statement of the case.  Therefore, a waiver of AOJ review is not required.  

The issues of entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's active duty service or within the first post service year, nor is it otherwise related to such service or to a service-connected disability.

2.  Atrial fibrillation was not manifested during the Veteran's active duty service, nor is it otherwise related to such service or to a service-connected disability.

3.  Supraventricular tachycardia was not manifested during the Veteran's active duty service, nor is it otherwise related to such service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a hypertension, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for atrial fibrillation, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

3.  The criteria for service connection for SVT, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA and private medical records, and the statements of the Veteran.  The Veteran was afforded VA examinations in October 2008 and May 2010.  Pursuant to the Board's December 2012 remand instructions the RO arranged for VA examinations in September 2013.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and opinions, when read in conjunction, are adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  

The Board notes that the Veteran's representative has indicated that it has been more than three years since the Veteran's heart conditions were assessed.  See January 2017 statement.  Although he noted that heart conditions have steadily become more problematic/erratic during this time, he has not specifically claimed that the Veteran's hypertension, atrial fibrillation, or SVT have worsened.  The Veteran has not submitted any evidence showing a change in his hypertension, atrial fibrillation, or SVT; and symptoms and findings regarding his current claimed conditions noted in more recent VA treatment records are consistent with prior VA treatment records.  Moreover, as to his diabetes mellitus, the Veteran does not report that the condition has worsened since September 2013 and thus a remand is not required solely due to the passage of time since the September 2013 VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In addition to affording the Veteran the September 2013 VA examination, the AOJ also obtained additional VA treatment records.  Accordingly, the Board finds that there has been substantial compliance with the Board's December 2012 remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim by submission of statements and arguments.  Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  As hypertension has been diagnosed, the Board will consider this avenue of entitlement; however, atrial fibrillation and supraventricular tachycardia are not on the list; this method does not apply to those issues. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).   

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

Analysis

The Veteran's theory of entitlement as to his claims for his hypertension, atrial fibrillation, and supraventricular tachycardia (SVT) is primarily one of secondary service connection.  He contends that the above listed diagnoses developed secondary to his service-connected diabetes.  Service connection has been established for diabetes mellitus, type II, rated as 20 percent disabling. 

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis regarding hypertension or the heart.  Clinical evaluation of the heart on his June 1968 discharge examination reveals normal findings.  Blood pressure at that time was 130/80.  The Veteran also denied palpitation or pounding heart and high blood pressure according to the associated June 1968 Report of Medical History.

VA treatment records and examination reports reflect diagnoses and treatment for hypertension, atrial fibrillation, and supraventricular tachycardia.  See, e.g. September 2013 VA examination report.  According to the September 2013 VA examination reports, the Veteran hypertension was diagnosed in the 1970's, his SVT was diagnosed in the 1980's, and his atrial fibrillation was diagnosed in 2006.

Here there is no indication of hypertension, atrial fibrillation, or SVT in the service treatment records or for many years following service.  Thus, there is no indication of a chronic disease or condition in service or continuity of symptoms since service.  The record further reflects that the Veteran was not diagnosed with hypertension within one year after service discharge.  Consequently, service connection for a heart disability on the basis that it became manifest in service and persisted, or on a presumptive basis, as a chronic disease under 38 U.S.C.A. § 1112, is not warranted.  There is also no medical nexus relating his hypertension, atrial fibrillation, or SVT to his service.  Significantly, the Veteran has not contended that his hypertension, atrial fibrillation, or SVT began in service or is related to his service.  Accordingly service connection on a direct basis is not warranted.

As noted, the Veteran does not claim that he has hypertension or a heart disability related to his active duty service, but, that his disabilities are proximately due to his service-connected diabetes mellitus, type II.  He was afforded VA examinations in October 2008 and May 2010.  The October 2008 VA examiner noted that the Veteran was diagnosed with hypertension for more than 20 years and was diagnosed with atrial fibrillation in 2004.  At that time the examiner also indicated that the Veteran's diabetes mellitus, type II, was in good control and that the atrial fibrillation and was not due to or aggravated by diabetes mellitus, type II since the onset of atrial fibrillation was prior to the diagnosis of diabetes mellitus, type II.  

Although the 2008 and 2010 VA examiners noted that there was no evidence of SVT, the prior treatment records reflected a history of SVT; thus the claims were remanded for an addendum opinion in this regard. 

The September 2013 VA examiner indicated that he reviewed the claims file, remand questions, and VA treatment records.  He opined that the Veteran's hypertension, atrial fibrillation, supraventricular tachycardia are not permanently aggravated by the Veteran's service-connected diabetes mellitus, type II.  Specifically, he found that blood test reveal normal renal function and thus there is no evidence at this time that his diabetes mellitus caused any renal damage that could aggravate the Veteran's hypertension.  The Veteran's hypertension existed prior to the diabetes mellitus diagnosis and thus diabetes mellitus could not cause the hypertension.  The examiner also stated that the Veteran's heart conditions were diagnosed prior to the diagnosis of diabetes mellitus.  He further noted that the Veteran's heart rate continues to be well controlled on the same medication that he has been taking and therefore it is less likely than not that his heart condition was caused and/or aggravated by his diabetes mellitus.  

The Board notes that the Veteran submitted a private August 2010 opinion wherein a clinician noted that diabetes is causing lipid and cholesterol deposits in the vessels of the small and large arteries which will lead to erectile dysfunction and aggravate the Veteran's hypertension.  However, the Board finds that the opinion is too speculative to be relied upon to grant the Veteran's claim for hypertension.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  The Veteran's private clinician has not provided any evidence of aggravation of the Veteran's hypertension.  Rather, the VA examiner has specifically indicated that the Veteran's hypertension is not aggravated by his diabetes mellitus, noting that the Veteran has normal renal function and his diabetes mellitus has not caused renal damage.  The September 2013 VA opinion is also consistent with the VA treatment records and afforded greater probative weight. 

Here, there is no competent evidence that the Veteran's currently diagnosed hypertension or heart disabilities were caused or aggravated by his service-connected disabilities.  Upon review of the entirety of the evidence of record, there is no other evidence of record which probatively contradicts the findings of the VA examiner with regard to this matter.  The Board acknowledges the Veteran's own contentions with regard to his belief that because of his service-connected diabetes mellitus caused or aggravated his hypertension and heart disabilities.  While he is competent to testify as to his perceived symptoms, he is not competent to render a nexus opinion in this regard. See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  

While the Board has also considered the Internet news articles and other medical treatise information submitted by the Veteran, the Board notes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Significantly, the Internet news articles and medical literature cited by the Veteran does not reference the specific facts particular to the Veteran's case.  

Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  As such, the Board finds that the general and speculative nature of the internet articles and medical treatise evidence submitted by the Veteran renders such evidence less probative regarding his claim. 

The Veteran and his representative have further asserted that there is a possible relationship between prediabetes and hypertension and heart disabilities, claiming that they were diagnosed at the same time.  See August 2010 VA Form 9 and March 2011 statement.  Although the VA examiners did not specifically address any prediabetes, service connection is not in effect for prediabetes.  Furthermore, VA treatment records and examination reports reflect that the Veteran's diabetes mellitus was initially diagnosed in 2007, years after his hypertension and heart disabilities were diagnosed.  The VA examiners reviewed the entire record and indicated that the Veteran's hypertension is not a complication of his diabetes and that his heart disabilities are not aggravated by his diabetes.  The Veteran and his representative are not competent to establish a relationship between his diabetes mellitus and hypertension or heart disabilities, as such requires specialized knowledge, training, or experience due to the complex nature of the involved systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for hypertension, atrial fibrillation, and SVT, and there is no doubt to be otherwise resolved.  As such, service connection for hypertension, atrial fibrillation, and SVT, including as secondary to service-connected diabetes mellitus, type II, is not warranted.


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes, is denied.

Service connection for atrial fibrillation, to include as secondary to service-connected diabetes, is denied.

Service connection for supraventricular tachycardia (SVT), to include as secondary to service-connected diabetes, is denied. 


REMAND

According to the November 2013 rating decision, service connection was granted for peripheral neuropathy of the right and left lower extremities, each evaluated as 10 percent disabling, effective August 29, 2007.

In an August 2016 statement, it is noted that the Veteran's bilateral lower extremity peripheral neuropathy has worsened since his September 2013 VA examination.  Specifically, the Veteran's risk assessment level was determined to be a 2 in the November 2015 VA treatment records.  September 2013 records indicate it was a 0 (zero) at that time.  It was also noted that a November 2015 VA treatment record reflects that Veteran continues to seek treatment from a podiatrist outside the VA.  As the Veteran's statements and VA treatment records demonstrate a possible worsening of his peripheral neuropathy, the case must be remanded to afford the Veteran VA examinations that reflect the current severity of his service-connected bilateral peripheral neuropathy. 

The claims file contains VA treatment records dated through May 2016.  Outstanding VA treatment records should be obtained and associated with the record.  In addition, as noted in the August 2016 statement, VA treatment records dated in November 2015 reflect that the Veteran is following with podiatry outside of the VAMC.  Accordingly, pursuant to VA's duty to assist, a remand is also necessary to make reasonable efforts to obtain the Veteran's private podiatry treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him an opportunity to supplement the record with any updated relevant private treatment records, to include the outside podiatry records noted in the November 2015 VA treatment records.  Provide him with Forms 21-4142, Authorization and Consent to Release Information to the VA, and request that he return such for any records he would like VA to obtain on his behalf.

2.  Obtain updated VA treatment records dated from May 2016 to present, and associate them with the record.

3.  Thereafter, schedule the Veteran for VA peripheral nerves examination to assist in determining the Veteran's current level of impairment due to left lower and right lower peripheral neuropathy.  For each extremity, the examiner should specify the nerves involved; note whether there is associated atrophy or weakness; and express an opinion as to the severity of the disability (moderately severe, or severe) for each nerve involved.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence. If the benefits sought are not granted, the AOJ should furnish the Veteran with a supplemental statement of the case, and should give the Veteran and representative a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CYNTHIA M. BRUCE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


